Citation Nr: 0948288	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar degenerative disc disease, status post L5-S1 
laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from January 1985 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

Note (1) following the rating criteria for degenerative disc 
disease states that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be evaluated separately under the 
appropriate diagnostic code.  In this case, at an April 2008 
hearing before the Board, the Veteran reported that he 
experiences tingling and numbness of his left leg and foot.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology and severity of the 
Veteran's claimed neurological abnormalities.  The Board 
will, therefore, remand the case to have the Veteran 
scheduled for a VA examination to obtain a medical opinion 
regarding the medical probability that any neurological 
abnormalities are associated with the Veteran's service-
connected lumbar degenerative disc disease, status post L5-S1 
laminectomy, and the severity of any such symptoms.

It should also be noted that, when the Veteran testified in 
April 2008, he indicated that he was last seen for his back 
problems at VA in December 2007.  This was a month after his 
most recent VA examination.  He said that bed rest was 
prescribed.  Such a prescription means that the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes found under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) is potentially applicable.  In order to consider these 
criteria, all evidence of treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the Salt Lake City VAMC 
prepared since July 2007, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.  

2.  Schedule the Veteran for VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner(s).  
The examiner(s) should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the findings and 
opinions requested below are conducted. 

The examiner(s) should ascertain the 
severity of the Veteran's neurological 
abnormalities due to disc disease, as 
well as all orthopedic manifestations.  
The examiner(s) should discuss the 
etiology and the onset of any diagnosed 
neurological abnormality, including any 
radiculopathy.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that any diagnosed 
neurological abnormality is associated 
with the Veteran's service-connected 
lumbar degenerative disc disease, status 
post L5-S1 laminectomy.  Each peripheral 
nerve affected or seemingly affected by 
disc syndrome should be identified and 
the degree of impairment should be 
equated to "mild," "moderate," 
"moderately severe" or "severe" 
incomplete paralysis.  Range-of-motion 
studies of the back should be undertaken.  
In addition, the examiner should indicate 
whether the Veteran experiences 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See DeLuca, 8 Vet. App. at 204-7.  
All functional losses should be equated 
to additional loss of motion (beyond that 
shown clinically).  All periods of 
prescribed bed rest on account of disc 
disease should be identified.  Finally, 
the examiner should indicate whether any 
abnormality related to disc disease 
exhibits other related factors, such as 
marked interference with employment or 
frequent periods of hospitalization.  See 
Thun, 22 Vet. App. at 116.  The bases for 
the opinion(s) provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
provide the requested medical opinions 
even if speculation is required to do 
so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a higher initial 
rating.  Consideration should be given to 
entitlement to a separate rating for 
neurological abnormalities associated 
with service-connected lumbar 
degenerative disc disease, status post 
L5-S1 laminectomy.  Also, consider 
whether a rating based on incapacitating 
episodes is appropriate.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




